Citation Nr: 1622940	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for spinal stenosis of the lumbar spine.

2. Entitlement to a disability rating in excess of 10 percent for limitation of flexion for residuals, anterior cruciate ligament tear, left knee.

3. Entitlement to a disability rating in excess of 10 percent for limitation of extension for residuals, anterior cruciate ligament tear, left knee.

4. Entitlement to a disability rating in excess of 10 percent for dyspnea with acid reflux and angina.

5. Entitlement to a compensable disability rating for hemorrhoids.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter now resides with the RO in Philadelphia, Pennsylvania.

In November 2010, the Veteran testified at a hearing before a Decision Review Officer at the Philadelphia RO.  A transcript of that hearing is associated with the evidentiary record.

In a December 2010 rating decision, the Philadelphia RO granted entitlement to service connection for residuals, anterior cruciate ligament tear, left knee, limitation of extension, rated as 10 percent disabling, effective February 10, 2010.  See also September 2015 supplemental statement of the case; March 2011 supplemental statement of the case (listing increased ratings for both limitation of flexion and limitation of extension of the left knee as issues on appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In April 2016, the Veteran requested a videoconference hearing before the Board.  The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2015).  Accordingly, the Veteran should be scheduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

